In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to expunge certain allegedly inaccurate statements from the presentence report prepared in connection with the petitioner’s criminal conviction under Rockland County Indictment No. 86-5-01, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated November 24, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
*389The petitioner commenced this proceeding pursuant to CPLR article 78 seeking, inter alia, to compel the respondents to expunge certain allegedly inaccurate information in the presentence report prepared in connection with his 1986 convictions of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and menacing. The Supreme Court properly denied the petition and dismissed the proceeding. “[T]he challenges now made to the accuracy of the presentence report should have been raised before [the] sentencing [court]” (Matter of Sciaraffo v New York City Dept. of Probation, 248 AD2d 477; see Matter of Salahuddin v Mitchell, 232 AD2d 903).
The petitioner’s remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.